Dewey, J.
This is an action against a sheriff for the misconduct of his deputies. It is also an action for an assault and false imprisonment, the sheriff, as the superior, being under our decisions liable to be thus charged for the acts of his deputy. Grinnell v. Phillips, 1 Mass. 530. Campbell v. Phelps, 17 Mass. 244.
It is contended by the plaintiff that the special provision of the statute, litniting all actions against the sheriff, for the misconduct of his deputies, to four years, controls the general provision limiting actions for assault and false imprisonment to two years. The argument that by this construction you secure a uniform rule of limitation applicable to all actions against the sheriff for the misconduct of his deputies, is certainly a plausible one. But we think that must yield to the greater and leading purpose of § 2, that of requiring an early institution of a suit for an assault and battery, or false imprisonment. The object of § 3 was to benefit the sheriff in the matter of his official responsibility for the default of his deputies, by limiting his liability to *297a shorter period than it would otherwise have been. For many causes of action, six years was the period of limitation. Rev. Sts. c. 120, § 1. This was deemed an unreasonable period for a liability of this nature, and hence § 3 limits the extreme period of such liability of sheriffs to four years. This was to have its effect upon all cases of liabilities that would otherwise have been continued to a period more remote. But we cannot suppose it was intended to extend the term of limitation in cases where it was by other provisions already limited to two years. To give this construction would produce this result; that, while the servant or agent who was the principal actor, and by reason of whose acts solely the defendant is charged, was wholly discharged by the limitation of two years, the superior who becomes responsible merely by his official relation, would be liable for four years. Indirectly, it would operate to deprive the deputy sheriff of the benefit of the two years’ limitation, which is given him by § 2, as he would be answerable over to the sheriff for any damages that might be recovered of him. We are of opinion that the sheriff may properly avail himself of the limitation of two years provided in § 2, in all cases of actions brought against him for assault or false imprisonment, although his liability arises wholly from the acts of his deputy, and the damages claimed are for the misconduct of such deputy.

Plaintiff’s demurrer overruled.